DETAILED ACTION
Claim Interpretation
In the 06/01/2021 office action, see the discussion of claim interpretation with respect to claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As discussed in the office action, the following limitations invoke a means-plus-function interpretation:
In claims 4 and 68: “an arrangement for releasably connecting to the work line or wire, and engagement between the at least part of the releasable line connection means and the work line or wire is caused by tension between the first portion and the work line or wire”1 (claim 4) and “a line connection arrangement for releasably connecting to a work line or wire” (claim 68).

    PNG
    media_image1.png
    281
    308
    media_image1.png
    Greyscale
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In col. 12, l. 61-col. 13, l. 54, the corresponding structure is described as “means 205 for releasably connecting to a work line 155 or wire.” Said means is described as comprising first and second connection means 210, 215, which are releasably engaged with one another. Fig. 7a shows means 210 and 205. The means 210 comprises first and second protrusions 220 (shown as pins 221, 222). The means 215 comprises first and second retaining members 235. Said members 235 include opening or recesses 240 facing inwardly toward the body of the first portion 105. Engagement between the means 210 and 215 is caused by tension created by the work line or wire 155 and the first portion 105.
In claim 39: “a first connection arrangement that connects the first portion to one or more lines, the first connection arrangement allowing rotational movement around or about a transverse axis of the first portion with respect to the one or more lines.”
In col. 11, ll. 13-38, the corresponding structure is described as means 125 for connecting one or more lines 140. Said means is described on in col. 4, ll. 41-57, col. 7, ll. 8-9, col. 11, ll. 30-38, and col. 15, ll. 15-19, respectively, as follows:
A means for connecting the first portion to one or more lines may allow rotational movement of the first portion, e.g. rotational movement about the transverse axis of the first portion. For example, the first portion may be connected to one or more lines by one or more first bearing means, which may be provided or carried by the first portion. In some examples, the first bearing means may define or comprise a clevis arrangement or the like.
The first bearing means may comprise a first inner bearing ring/sleeve and a first outer bearing ring or sleeve.
In some embodiments, the first portion 105 can be connected to one or more lines 140 by one or more first bearing means 290, which are provided by the first portion 105. In this embodiment, the first bearing 290 means include a clevis arrangement 350 or the like. The transverse axis A of the first portion 105 can be provided by a clevis pin or bolt 360. The clevis arrangement 350 allows rotational movement between the line 140 and the first portion 105 about the clevis pin 360.
Here, the first bearing means 290 comprises a first inner bearing ring/sleeve 300 and a first outer bearing ring or sleeve 305. The first portion 105 of the subsea connector 100 may be considered to be configured to receive a first bearing shaft 310.
Based on these descriptions, and Figs. 3, 18b, and 19, it appears that the corresponding structure covers a first bearing means, which may comprise inner and outer bearing rings/sleeves, which may define or comprise a clevis arrangement. Since the disclosed clevis arrangement by itself is capable of performing the claimed functions (“connect[ing] the first portion to one or more lines” and “allowing rotational movement around or about a transverse axis of the first portion with respect to the one or more lines”), and the description of the corresponding structure states that the means “may” (not must) include the bearing rings/sleeves, the broadest reasonable interpretation includes a clevis arrangement alone (i.e., not including the bearing) within its scope.
In claim 53: “an alignment arrangement for aligning the first portion and the second portion with respect to one another.”
In col. 12, ll. 31-53, and shown in Fig. 6, the corresponding structure is described as means 150 for aligning, e.g. self-aligning the first portion 105 and the second portion 110 with respect to one another. Said means includes co-acting protrusions 180 and 185. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4 and dependent claims 36-38. The prior art considered does not disclose singly or in combination the recited combination of elements including “arrangement for releasably connecting to the work line or wire, and engagement between the at least part of the releasable line connection arrangement and the work line or wire is caused by tension between the first portion and the work line or wire.”
Claims 39-44 and 47-72. The examiner agrees with the applicant’s arguments on p. 15 of the Remarks submitted 06/2022 that Balltec does not disclose “the transverse axis of the second portion comprising a transverse axis of the through-passage of the female part of the second portion” because the transverse axis of the second portion is separated from the through-passage of the female part.
With respect to US Patent No. 6,663,320 to Braud, “a second portion comprising a female part for receiving the male part” reads on tubular member 8 (Figs. 3 and 4). The “through-passage in the female part of the second portion” reads on the interior of the tubular member 8. Like Balltec, the transverse axis of the second portion, i.e., axis 12 (Figs. 2 and 3) and the through-passage of the female part are separate.Claim 67. The prior art considered does not disclose singly or in combination the recited combination of method steps including disconnecting the work line or wire from the male part of the subsea connector.
Claim 68 and dependent claims 69-72. The prior art considered does not disclose singly or in combination the recited combination of elements including “a line connection arrangement for releasably connecting to a work line or wire.”
Claim 69. The prior art considered does not disclose singly or in combination the recited combination of elements including engagement between the at least part of the line connection arrangement is caused by tension between the first portion and the wire or work line.
Claim 71. The prior art considered does not disclose singly or in combination the recited combination of elements including the first line connection element comprising a first and a second protrusion disposed on opposite sides of a plate member or attachment member of the wire or work line.
Claim 72. The prior art considered does not disclose singly or in combination the recited combination of elements including the male part comprises an open recess or slot on a free end thereof, the second line connection element being located or disposed within the open recess or slot of the male part.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/		Russell D. Stormer
		Patent Reexamination Specialist
		Art Unit 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Patent Reexamination Specialist
		Art Unit 3993



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The 09/29/2021 amendment of claim 4 changing “means” to “arrangement” does not change the interpretation of this limitation because “arrangement” is considered to be a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.